AMERICAN INDEPENDENCE FUNDS TRUST (THE “TRUST”) SUPPLEMENT DATED NOVEMBER 20, 2015 TO THE PROSPECTUS DATED MARCH 1, 2015 Rx Dynamic Stock Fund (formerly, American Independence Stock Fund) (Ticker Symbols: FMGRX, IFCSX, FMGCX) American Independence Kansas Tax-Exempt Bond Fund (Ticker Symbols: SEKSX, IKSTX, IKTEX) American Independence JAForlines Risk-Managed Allocation Fund (Ticker Symbols: RMAIX, AARMX, ACRMX) American Independence Boyd Watterson Short-Term Enhanced Bond Fund (Ticker Symbols: ISBSX, ISTSX) American Independence International Alpha Strategies Fund (Ticker Symbols: IMSSX, IIESX) American Independence Boyd Watterson Core Plus Fund (Ticker Symbols: IIISX, IBFSX) American Independence U.S. Inflation-Indexed Fund (Ticker Symbols: FFIHX, FNIHX, FCIHX, AIIPX) (the “Funds”) THIS SUPPLEMENT PROVIDES NEW AND ADDITIONAL INFORMATION BEYOND THAT CONTAINED IN THE PROSPECTUS LISTED ABOVE. This Supplement supersedes and replaces in their entirety
